Campbell, C. J.,
delivered the opinion of the court.
The eighth and ninth instructions for the appellee should not have been given. They announced that if the fall of the plaintiff could have been averted by the skill or care of the defendant or its servants the plaintiff was entitled to recover. This made the defendant responsible, if by any precaution the mishap to the plaintiff might have been prevented, and although the jury was instructed at the instance of the defendant that it was not required of defendant to have persons at the entrance to the car to assist the plaintiff on and keep her from falling, it is manifest that the jury *423took license from the eighth and ninth instructions for the plaintiff to render a verdict which is clearly wrong. The evidence shows that the cars of the defendant were as well lighted as usual or necessary, and that the fall of the plaintiff was chargeable not • to any want of facilities for a safe entrance to the car, but to the haste and excitement incident to her first experience in entering a railroad car, and a misstep consequent on her confusion in her new situation. The testimony fails to show any fault on the part of -the appellant on the occasion of the mishap of the appellee, and it would be spoliation through the aid of the law to permit a recovery by the appellee for the consequence of her own want of experience and care when no blame is imputable to the appellant with respect to her misfortune.
The testimony strongly suggests that this was her own view of the matter when it occurred, and that the idea of recovering damages for it was a subsequent conception, and originated not with her, but another.

Judgment reversed and new trial awarded.